     Case 2:20-cv-01111-APG-VCF Document 32 Filed 04/07/21 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8    RHIA MAYWEATHER, an individual;
      JESSIE WALLER, an individual; ASHLEY
 9    LEE, an individual; JESSICA BLAIR, an               Case No. 2:20-cv-01111-APG-VCF
      individual,
10
11                    Plaintiff,
      vs.                                                 STIPULATION TO EXTEND
12                                                        DEADLINE FOR PLAINTIFF TO FILE
     CVSM, LLC DBA CENTERFOLDS                            AMENDED COMPLAINT
13   CABARET; a Nevada Limited Liability
     Company; STEVE PAIK, an individual;                  (FIRST REQUEST)
14   SHAUN MCDIVITT, an individual, and
     DOES 1-20, inclusive; ROE
15   CORPORATIONS 1-20, inclusive,
16                   Defendants.
17
18          IT IS HEREBY STIPULATED by and between Plaintiffs through their counsel, Burke

19   Huber, at the Richard Harris Law Firm, and Defendants, through their counsel of record, Kevin

20   M. Johnson, Esq., at the law firm Cohen, Johnson, Parker, Edwards, that Plaintiff shall have an

21   extension to file a second amended complaint [ECF No. 30]. Plaintiffs shall have up to and

22   including April 20, 2021 to file a second amended complaint.

23               This Stipulation is submitted and based upon the following:

24          1.        On March 23, 2021, the Court granted part of Defendant’s motion to dismiss.

25          2.        Plaintiffs were granted 14 days leave to file a second amended complaint.

26          3.        Plaintiffs’ counsel needed additional time to consult with all Plaintiffs and due to

27   Covid19 protocols, this has been made difficult.

28
     Case 2:20-cv-01111-APG-VCF Document 32 Filed 04/07/21 Page 2 of 2




 1          4.      Mr. Huber reached out to Mr. Johnson who courteously agreed to agree to a

 2   fourteen (14) day extension.

 3          5.      This is the first request for an extension of time for Plaintiffs to file a second

 4   amended complaint.

 5          6.      This request is made in good faith and not for the purpose of delay.

 6          7.      Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

 7   as waiving any claim and/or defense held by any party.

 8   Dated this 6th day of April, 2021.
 9
      RICHARD HARRIS LAW FIRM                              COHEN JOHNSON PARKER EDWARDS
10
      /s/ Burke Huber                                      /s/ Kevin Johnson
11    Richard Harris, Bar No. 505                           H. STAN JOHNSON, ESQ.
      Benjamin Cloward, Bar No. 11087                      Nevada Bar No.: 265
12    Burke Huber, Bar No. 10902                           sjohnson@cohenjohnson.com
      801 S. Fourth Street                                 KEVIN M. JOHNSON, ESQ.
13    Las Vegas, Nevada 89101                              Nevada Bar No.: 14551
      Attorney for Plaintiff                               kjohnson@cohenjohnson.com
14                                                         375 E. Warm Springs Road, Ste. 104
                                                           Las Vegas, Nevada 89119
15
                                                           Attorneys for Defendants
16
17
                                                  ORDER
18
19                                                IT IS SO ORDERED:

20
21
22
                                                  United States District Judge
23
24
                                                  Dated:      April 7, 2021
25
26
27
28

                                                      2
